 NEWSPAPER & MAIL DELIVERERS (MACROMEDIA PUBLISHING)Newspaper and Mail Deliverers'Unionof New Yorkand VicinityandMacromedia Publishing Incor-porated.Case 22-CP-356June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn the basis of a charge filed on January 27,1986, by Macromedia Publishing Incorporated (theEmployer), the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 22, issued a complaint againstNewspaper and Mail Deliverers' Union of NewYork and Vicinity (the Respondent) on February 7,1986.The complaint alleges that since about De-cember 28, 1985, the Respondent has violated Sec-tion 8(b)(7)(C) of the Act by picketing the Em-ployer in order to force or require the Employer torecognize and bargain with the Respondent as therepresentative of certain of its employees, withouta valid petition under Section 9(c) of the Acthaving been filed within a reasonable period oftime from the commencement of the picketing. TheRespondent filed an answer to the complaint onFebruary 20, 1986, in which it denied the commis-sion of any unfair labor practice and asserted sever-al affirmative defenses.On May 6, 1986, the parties filed a motion totransfer proceeding to the Board and they agreedthat certain documents would constitute the entirerecord in this case,' waived a hearing before an ad-ministrative law judge, and submitted this case di-rectly to the Board for it to make findings of factand conclusions of law and the issuance of a Deci-sion and Order. On July 25, 1986, the Board grant-ed the motion and set a date for the parties to filebriefs.None of the parties filed a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.1The parties did not file a stipulation of facts They agreed that therecord in this proceeding should consist of the following.the charge, thecomplaint,the order granting extension of time to file an answer, and theanswer, the transcript of proceedings on January 14, 1986,inNMDU vMacromedia Publishing Incorporated,CivilNo 85-5940 (D N J 1986), aSec 301 suit in the U S District Court for the District of New Jersey,and two attendant exhibits(assets purchase agreement and assignmentand assumption agreement), the transcript of the proceedings on January15, 1986, and the orders issued in that case on January 29,1986, andMarch 25, 1986; and the record inKendellen v.NMDU,Civil No 86-582(D N.J 1986),a Sec10(1) proceeding in the U.S District Court for theDistrict of New Jersey,including the petition for injunction,theRe-spondent's answer to the petition, Petitioner's memorandum of points andauthorities in support of petition for injunction,transcript of the proceed-ings on February 28, 1986, and attendant exhibits, postheanng memoran-dum of NMDU,the Petitioner's posthearing memorandum, transcript ofthe proceedings on March 13, 1986, and order granting preliminary in-junction537The Board has considered the entire record2 andmakes the followingFINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERThe Employer, a New Jersey corporation, is en-gaged in the publication, circulation, and distribu-tion of the News Tribune newspaper at its facilityinWoodbridge, New Jersey. During the past year,the Employer derived gross revenues in excess of$200,000 and held membership in, and subscribedto, interstate news services, published nationallysyndicated features, and advertised nationally soldproducts. From the foregoing, the Employer ad-mitted, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is, and at all material times hasbeen,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Facts3Prior to the Employer's purchase of its assets,Middlesex County Publishing Company (Middle-sex)was the publisher of a daily newspaper, theNews Tribune. In October 1971, the Board certi-fied the Respondent as the exclusive bargainingrepresentative of all circulation employees, includ-ing truckdrivers, mailroom workers, promotion em-ployees, branch office operators, and other ship-ping and receiving employees employed by Mid-dlesex at itsWoodbridge, New Jersey facility. InMarch 1972, with the Respondent's consent, Mid-dlesex subcontracted its delivery operation to 3-CCorporation (3-C), which then entered into a col-lective-bargaining agreement with the Respondent.About the same time, Middlesex signed a letter ofunderstanding with the Respondent, stating that ifMiddlesex terminated its contractwith 3-C itwould either directly deliver the newspaper usingitsown employees and negotiate an agreementwith the Respondent or subcontract to anothercompany that already had an agreement with theRespondent.On November 5, 1985, in a bona fide purchase,theEmployer acquired the assets of Middlesex.2A Determination of Dispute involving the parties to this proceedingissued on September 29, 1986,inNewspaper & Mail Deliverers (Macrome-dia Publishing),281 NLRB 588 (1986)2The facts, which are not in material dispute,are taken from the evi-dence adduced in the proceedings in the U S District Court for the Dis-trict of New Jersey, supra, fn 1289 NLRB No. 68 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Employer agreed to assume certain agree-ments, leases,and contracts as stipulated in the pur-chase sale agreement.On November 7, 1985,Middlesex advised 3-Cthat its contract was canceled.About December20, 1985,3-C advised the Respondent that truck-drivers represented by the Respondent would beterminated effective January 1, 1986,once thenewspaper operations were transferred to the Em-ployer.On December 23, 1985,the Employer ad-vised the Respondent that it intended not to hire 3-C employees represented by the Respondent, butinstead would subcontract the Employer's deliveryservices to another independent contractor. In De-cember 1985, the Employer engaged T C Enter-prises,Ltd. d/b/a Associated Security Specialists(Associated),whose employee drivers are unrepre-sented,to provide security and delivery servicesfor the publication of the News Tribune.On December 27, 1985,theEmployer com-menced publication of the News Tribune. Fromthat date,the Respondent commenced picketing ofthe Employer's premises carrying picket signs bear-ing, inter alia, the legends, "NMDU Locked Out,the News Tribune Unfair to Organized Labor," "'ItAin'tOver Till It'sOver' This Site Founded onDecember 27, 1985, by Pr.JerryCronin,N.M.D.U.,"and "Scabs Go Home."At some pointbetween January 14,1986, and about February 5,1986, some of the picket signs also read,"NoticeTo ThePublic Including Consumers.The NewsTribune Does Not Employ Members of NewspaperandMailDeliverers'Union."After February 5,1986, the pickets continued to carry signs stating"Scabs Go Home" and other pickets carried nosigns at all.There was no hiatus in picketing priorto the appearance of the "Notice to the Public"legends, and the picketing continued unabated. TheRespondent did not file a valid petition for an elec-tion under Section 9(c). According to the testimo-ny of the Employer's attorney, John Langel, theRespondent'sattorney indicated to him that theonly way the picketing would cease would be ifthe Employer hired the employees directly or en-tered into an agreement with"an NMDU orga-nized wholesaler"to provide delivery.The picketing disrupted the Employer'soper-ations to the following extent.The picketingcaused 25-30 delivery trucks to stop at the picketline and turn away.These trucks carried advertis-ing inserts,newsprint,and other materials used intheEmployer'soperation.Further, the picketsstopped several trucks by running or standing di-rectly in front of the trucks. As a result of thepicketing,the Employer has made special arrange-ments to receive deliveries,including sending secu-rity personnel to pick up supplies and advertisingsupplements.The Employer'svice president andbusiness manager, John Burk,testified in the Sec-tion 10(1)proceeding4 that 90 percent of his timewas consumed making special arrangements attrib-utable to the picketing.The Employer has had tochange its presstime from 7 a.m. to 1 a.m., at leastin part as a result of the disruptions caused by thepicketing.B. Contentionsof thePartiesAs noted,the parties did not file briefs or makeany contentionsbeforethe Board independent ofthe pleadings in this case and the proceedings oftheU.S.DistrictCourt for theDistrict of NewJersey in the Section 301 and Section 10(1) matters.The General Counsel contends that the Respondentpicketed the Employer with an object of forcing itto recognize or bargain with the Respondent inviolation of Section8(b)(7)(C) of the Act. TheGeneral Counsel further contends that the picket-ingwas not privileged by the second proviso toSection8(b)(7)(C) of the Act. TheRespondentcontends in its answer that it is the certified repre-sentative of certain employees at theNews Trib-une, that the Employer is a successor to Middlesexfor purposes of bargainingwiththe Union,that theEmployer terminated employees represented by theRespondent in furtheranceof a plan todeprive em-ployees of their collectively bargained rights, andthat the picketing was not for a recognitional ob-jective, but rather was for the purpose oftruthfullyadvising the public that the Employer does notemploy members of the Respondent or have a con-tract with the Respondent.D. Discussion and ConclusionsSection 8(b)(7)(C) of the Act,in pertinent part,makes it an unfair labor practice for a labor organi-zation,not certified as the representative of an em-ployer's employees,to picket an employer(7)where an object thereof is forcing orrequiring an employer to recognize or bargainwith a labor organization as the representativeof his employees . .. .(C) where such picketing has been conductedwithout a petition under section 9(c) .. .being filed within a reasonable period of timenot to exceedthirtydays from the commence-ment of such picketing .. . . Providedfurther,That nothing in this subparagraph(C) shall beconstrued to prohibit any picketing or otherpublicity for the purpose of truthfully advising4 Supra, fn 1. NEWSPAPER & MAIL DELIVERERS (MACROMEDIA PUBLISHING)539the public (including consumers) that an em-ployer does not employ members of, or have acontract with, a labor organization,unless aneffect of such picketing is to induce any indi-vidual employed by any other person in thecourse of his employment, not to pick up, de-liver or transport any goods or not to performany services.The record here shows that, prior to the Em-ployer's acquisition of the News Tribune, the Re-spondent represented circulation employees em-ployed by subcontractor 3-C, pursuant to a Boardcertification and letter of understanding with Mid-dlesex, the former owner of the News Tribune.Picketing began on December 27, 1985, virtuallyimmediately on the Employer's commencement ofpublication and its use of a nonunion independentcontractor, Associated, to perform security and de-livery services. The picketing was directed at theNews Tribune, now published by the Employer,protested the use of "scabs," and accused the NewsTribune of locking out employees and being unfair.Further, the Respondent's attorney indicated to theEmployer that the picketing would cease if theEmployer hired employees directly or entered intoan agreementwith a delivery service whose em-ployees were represented by the Respondent.In these circumstances, it is evident that anobject of the Respondent's picketing of the Em-ployer was to achieve a continuation of the Re-spondent's former representative status of circula-tion employees employed in the operation of theNews Tribune, either by establishing a bargainingrelationship directly with the Employer or by forc-ing the Employer to subcontract work to an entityhaving a bargaining relationship with the Respond-ent. Indeed, consistent with the objective sought bythepicketing, theRespondent has consistentlymaintained that the Employer is legallyobligatedtorecognize and bargain with the Respondent. Thus,in its answer to the complaint, the Respondent as-serts that itisthe representative of the circulationemployees of the News Tribune and, pursuant tothat assertion, the Respondent filed both an unfairlabor charge contending, in pertinent part, that theEmployer violated Section 8(a)(5) and (1) of theAct by refusing to bargain, 5 and a Section 301 suitalso asserting a bargaining obligation on the part oftheEmployer-6Accordingly,we find that an5The Respondent filed an unfair labor practice charge on December27, 1985, against Middlesex,3-C, and the Employer,alleging violations ofSec 8(a)(1), (3), and(5)On January 24, 1986,the Regional Director dis-missed the charge On April 14, 1986, the General Counsel denied theRespondent's appeal of the dismissal6 Supra, fn Iobject of the picketing was to force or require theEmployer to recognize the Respondent as the rep-resentative of the circulation employees.The Respondent contends in the answer to thecomplaint, as it did in the prior proceedings beforethe District Court of New Jersey, that it is the cer-tified representative of the circulation employeesand that the Employer is a successor to Middlesex,from whom the Employer acquired the News Trib-une. The Employer, however, employs no employ-ees to handle deliveries in the circulation unit thatthe Respondent asserts it represents. Those dutiesare performed by Associated, whose employees arenot represented by the Respondent. Thus, the Em-ployer is not an employer of the employees forwhom the Respondent contends a successor rela-tionshipexists.7Further, there is no evidence estab-lishing that the Employer agreed to recognize theRespondent or to assume the obligations of the col-lective-bargainingagreementbetween 3-C and theRespondent.8 Because there is no probative evi-dence of the requisite work force continuity neces-sary to establish successorship status on the Em-ployer,9 or to establish that the Employer agreedto be bound by the obligations of the seller, Mid-dlesex,we find that the Employer is not a succes-sor to Middlesex or 3-C with respect to the circula-tion employees formerly employed by 3-C, andthat the Respondent, therefore, is not a labor orga-nization"currently certified as the representative ofsuch employees" within the meaning of Section8(b)(7)(C). 10Subsequent to the finding by the U.S. DistrictCourt for the District of New Jersey that the Em-ployer was not a successor employer, the Respond-ent displayed additional picket signs at the Em-ployer's premises reading, "Notice to the Public In-7There is noevidencethat the Employeris a jointemployer with As-sociated of the circulation employees8The recordbefore us in this proceeding, as it pertains to the Re-spondent's successorship contentions,consistsvirtually entirely of theSec 301 proceedingin the USDistrictCourt for the District of NewJerseyThe primaryevidencepresentedin that proceedingby the Re-spondentto establishsuccessorship is theAssetsPurchase Agreement be-tween Middlesex and the EmployerThatagreementprovidesthat thelatter "will purchasefromsellers all the tangible and intangible assets of[Middlesex]including,withoutlimitationthe following [specification ofassets omitted here] "The only laboragreement mentioned thereafter isan agreementwithNewark Newspaper and GraphicCommunicationUnion No 8 The AssetsPurchase Agreement makes no mention of thebargaining agreement between3-C andthe Respondent.Accordingly, wefindno merit to the Respondent's contentionthat the Employer contrac-tually assumed Middlesex'relationshipwith the UnionNewspaper & MailDeliverer(Macromedia Publishing),281 NLRB 588fn 15 (1986)9NLRB v BurnsSecurityServices,406 US 272 (1972),FallRiverDyeing Corp v NLRB,482 U S. 27 (1987)1° In its answer the Respondent asserts that Macromedia and Middle-sex terminated union-represented employees in furtherance of a plan todepriveindividuals representedby theRespondentof their collectivelybargained rightsAs no evidencewas presentedin supportof this asser-tion,we reject it as lacking merit. 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcluding Consumers. The News Tribune Does notEmploy Members of Newspapers and Mail Deli-verers'Union."The Respondent contends thatthese signs privilege the picketing under the secondproviso to Section 8(b)(7)(C).We find this conten-tion lacking in merit. Despite the appearance of the"Notice to the Public" signs, we find an object ofthe picketing continued to be immediate recogni-tion.The signs were not accompanied by a dis-claimer of recognition, the "Scabs Go Home" signscontinued to be used, and some pickets carried nosigns,which under the circumstances, indicatedthat they were picketing in furtherance of the mes-sages conveyed by the legends of both signs. Therealsowas no hiatus in the picketing; and the Re-spondent not only did not inform the Employerthat it was not interested in immediate recognition,itnever repudiated the statements of its attorney-nor did he retract them-that the picketing wouldceasewhen the Employer either hired the former3-C employees or signed a contract to provide de-livery services with a subcontractor whose employ-eeswere represented by the Respondent. SeeMcClintock Market,244 NLRB 555, 556 (1979) (de-spite disclaimer, union's course of conduct was tan-tamount to present demand for recognition wherethere was no hiatus in picketing and the union didnot unequivocally inform the employer it was notinterested in immediate recognition).In any event,assuming,arguendo, that thesesigns express the Respondent's true intention toinform the public that its members are not em-ployed at the Employer's premises, the picketing atthe Respondent's premiseshad the effect of induc-ing individuals in the course of their employmentnot to pick up, deliver, or transport goods or notto perform services. As noted, numerous deliverytrucks refused to cross the picket line and the pick-ets stopped several delivery trucks from the site byrunning or standing in front of the trucks. Thesesubstantialdisruptions required the Employer tomake special arrangements to receive deliveries andcontributed to the alteration of its designated pres-stime from 7 a.m. to 1 a.m.11 Thus, the picketing atno time was privileged by the second proviso ofSection 8(b)(7)(C).Accordingly, we find that the Respondent's pick-eting at the Employer's premises since December27, 1985, violated Section 8(b)(7)(C) of the Act, asalleged." We find nomerit to the Respondent's contentions that these disrup-tionswerede mmimis incharacterTHE REMEDYHaving found that the Respondent has violatedSection 8(b)(7)(C) of the Act, we shallorder it tocease and desist and take certain affirmative actionnecessary to effectuate the policiesof the Act.12CONCLUSIONS OF LAW1.Macromedia Publishing Incorporated,Wood-bridge,New Jersey, is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.TheRespondent is a labor organization withinthe meaning of Section 2(5) of the Act.3.By picketing the Employer commencing De-cember 27, 1985, with an object of forcing or re-quiring the Employer to recognize and bargainwith the Respondent as the representative of circu-lation employees, where such picketing has beenconducted without a petition being filed under Sec-tion 9(c) of the Act within a reasonable period oftimenot to exceed 30 days from the commence-mentof such picketing, the Respondent has violat-ed Section 8(b)(7)(C) of the Act.4.The foregoing is an unfair labor practicewithin the meaning of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Newspaper and Mail Deliverers'Union of New York and Vicinity, Woodbridge,New Jersey, its officers, agents, and representa-tives, shall1.Cease and desist from picketing, or causing tobe picketed,Macromedia Publishing Incorporatedwhere an object thereof is forcing or requiring theEmployer to recognize or bargain with the Re-spondent as the collective-bargaining representativeof circulation employees,at a timewhen the Re-spondent is not certified as such representative andwhere such picketing has been conducted withouta petition under Section 9(c) of the Act being filedwithin a reasonable period of time not to exceed 30days from the commencement of such picketing.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."13 Copies12The General Counsel's request for a visitatonal clause is denied, assuchclause is not necessary in the circumstances of this case.CherokeeMarine Terminal,287 NLRB 1080 (1988).18 If thisOrder isenforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board " NEWSPAPER&MAIL DELIVERERS(MACROMEDIA PUBLISHING)of the notice, on forms provided by the RegionalDirector for Region 22, after being signed by theRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted.Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered by any other material.(b) Furnish the Regional Director for Region 22signed copies of the notice in sufficient numbers forposting by Macromedia Publishing Incorporated, ifwilling,in places where notices to employees arecustomarily posted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States Government541The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT picket,or cause to be picketed,Macromedia Publishing Incorporated,where anobject thereof is forcing or requiring the Employerto recognize or bargain with us as the collective-bargaining representative of circulation employees,at a time when we are not certified as such repre-sentative and where such picketing has been con-ducted without a petition under Section 9(c) of theAct being filed within a reasonable period of timenot to exceed 30 days from the commencement ofsuch picketing.NEWSPAPERAND MAILDELIVERERS'UNION OF NEW YORK AND VICINITY